Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
1. (Currently Amended) A lurasidone solid dispersion comprising lurasidone, a medicinal hot melt carrier and an acidic regulator, wherein the lurasidone is in a form of free base, and wherein the medicinal hot melt carrier is polyvinyl caprolactam-polyvinyl acetate-polyethylene glycol graft copolymer.

4. (Currently Amended) A method of preparing a lurasidone solid dispersion comprising: 
(a) melting and mixing a mixture containing lurasidone and a medicinal hot melt carrier; and
(b) cooling the mixture to give the lurasidone solid dispersion, 
wherein the lurasidone is in a form of free base, and wherein the medicinal hot melt carrier is polyvinyl caprolactam-polyvinyl acetate-polyethylene glycol graft copolymer.


(a) melting and mixing a mixture containing lurasidone, a medicinal hot melt carrier, an acidic regulator, and optionally a plasticizer; and
(b) cooling the mixture to give the lurasidone solid dispersion, 
wherein the lurasidone is in a form of free base, and wherein the medicinal hot melt carrier comprises is polyvinyl caprolactam-polyvinyl acetate-polyethylene glycol graft copolymer.

14. (Currently Amended) A pharmaceutical combination characterized in that the pharmaceutical combination is for use in treating a mental disease, comprising:
lurasidone used as a first active agent, wherein the lurasidone exists in a form of lurasidone solid dispersion according to claim 1; and
a medicament different from lurasidone used as a second active agent, wherein the medicament is used for treating the mental disease, and wherein the mental disease is schizophrenia or type I bipolar affective disorder.


17. (Currently Amended) A method of treating a mental disease in a patient, comprising administering to the patient a therapeutically effective amount of the lurasidone solid dispersion according to claim 12, wherein the mental disease is schizophrenia or type I bipolar affective disorder.


lurasidone used as a first active agent, wherein the lurasidone exists in a form of lurasidone solid dispersion according to claim 12; and
a medicament different from lurasidone used as a second active agent, wherein the medicament is used for treating the mental disease, and wherein the mental disease is schizophrenia or type I bipolar affective disorder.

23. (Currently Amended) A method of treating a mental disease in a patient, comprising administering to the patient a therapeutically effective amount of the pharmaceutical composition according to claim 13, wherein the mental disease is schizophrenia or type I bipolar affective disorder.

Reasons for Allowance
Claims 1-14 and 17-23 are allowed.
The following is an examiner’s statement of reasons for allowance: Instant claims are directed to a lurasidone solid dispersion comprising lurasidone, a hot melt carrier and an acidic regulator, wherein the lurasidone is in a form of free base, and wherein the medicinal hot melt carrier is polyvinyl caprolactam-polyvinyl acetate-polyethylene glycol graft copolymer. Prior art of record does not teach or suggest the hot melt carrier polyvinyl caprolactam-polyvinyl acetate-polyethylene glycol graft copolymer in combination with lurasidone free base and an acidic regulator. Applicants have provided a comparison between various hot melt carriers and the instant claimed polyvinyl caprolactam-polyvinyl . 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKSHMI SARADA CHANNAVAJJALA whose telephone number is (571)272-0591.  The examiner can normally be reached on Generally M- F 9 AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAKSHMI S CHANNAVAJJALA/           Primary Examiner, Art Unit 1611